Exhibit 10.1

 



TERMINATION AGREEMENT

 

This Termination and Release Agreement is entered into as of September 27, 2019,
by and between SolarWindow Technologies, Inc., a Nevada corporation (“WNDW”) and
Triview Glass Industries, LLC., a California limited liability company
(“Triview”). WNDW and Triview are sometimes herein individually referred to as a
“Party” and collectively as the “Parties.”

 

WHEREAS, the Parties have entered into a Process Integration and Production
Agreement dated as of as of August 2, 2017 as amended by agreement dated
February 20, 2019 (as so amended, the “PIP Agreement”);

 

WHEREAS, Triview notified WNDW that it would cease operations effective the
close of business Friday, September 27, 2019 and accordingly will not be able to
fulfill its obligations to support WNDW and fulfill its obligations pursuant to
the terms of the PIP Agreement;

 

WHEREAS, effective immediately, the Parties hereto desire to terminate the PIP
Agreement pursuant to Section 9.14.2(c) thereof, on the terms and subject to the
conditions set forth herein

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.                  Definitions. Capitalized terms used and not defined in this
Termination Agreement have the respective meanings assigned to them in the PIP
Agreement.

 

2.                  Termination of the Agreement. Subject to the terms and
conditions of this Termination Agreement, the PIP Agreement is hereby terminated
as of the date first written above (the “Termination Date”). From and after the
Termination Date, the Agreement will be of no further force or effect, and the
rights and obligations of each of the Parties thereunder shall terminate[,
except for (a) any rights and obligations of the Parties that are expressly
designated in the PIP Agreement to survive the termination of the PIP Agreement,
including, but not limited to Sections 5, 6 and 7 thereof, and (b) any other
rights and obligations of the Parties that come into being or effect upon the
termination of PIP the Agreement[, in each case under clause (a) and clause (b),
subject to the terms and conditions of this Termination Agreement.

 

3.                  Release of Claims

 

(a)                 In consideration of the covenants, agreements and
undertakings of the Parties under this Termination Agreement, each Party, on
behalf of itself and its respective present and former parents, subsidiaries,
Affiliates, officers, directors, shareholders, members, successors and assigns
(collectively, “Releasors”) hereby releases, waives and forever discharges the
other Party and its respective present and former, direct and indirect, parents,
subsidiaries, Affiliates, employees, officers, directors, shareholders, members,
agents, Representatives, permitted successors and permitted assigns
(collectively, “Releasees”) of and from any and all actions, causes of action,
suits, losses, liabilities, rights, debts, dues, sums of money, accounts,
reckonings, obligations, costs, expenses, liens, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims, and demands, of
every kind and nature whatsoever, whether now known or unknown, foreseen or
unforeseen, matured or unmatured, suspected or unsuspected, in law, admiralty or
equity (collectively, “Claims”), which any of such Releasors ever had, now have,
or hereafter can, shall, or may have against any of such Releasees for, upon, or
by reason of any matter, cause, or thing whatsoever from the beginning of time
through the date of this Termination Agreement arising out of or relating to the
PIP Agreement, except for any Claims relating to rights and obligations
preserved by, created by or otherwise arising out of this Termination Agreement
(including any surviving indemnification obligations under the PIP Agreement).

 



 





 

(b)                Each Party, on behalf of itself and each of its respective
Releasors, understands that it may later discover Claims or facts that may be
different than, or in addition to, those that it or any other Releasor now knows
or believes to exist regarding the subject matter of the release contained in
this Section 3, and which, if known at the time of signing this Termination
Agreement, may have materially affected this Termination Agreement and such
Party's decision to enter into it and grant the release contained in this
Section 3. Nevertheless, the Releasors intend to fully, finally and forever
settle and release all Claims that now exist, may exist or previously existed,
as set forth in the release contained in this Section 3, whether known or
unknown, foreseen or unforeseen, or suspected or unsuspected, and the release
given herein is and will remain in effect as a complete release, notwithstanding
the discovery or existence of such additional or different facts. The Releasors
hereby waive any right or Claim that might arise as a result of such different
or additional Claims or facts.

 

(c)                 The Releasors have been made aware of, and understand, the
provisions of California Civil Code Section 1542 (“Section 1542”), which
provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

 

The Releasors expressly, knowingly and intentionally waive any and all rights,
benefits, and protections of Section 1542 and of any other state or federal
statute or common law principle limiting the scope of a general release.

 

4.                  Representations and Warranties. Each Party hereby represents
and warrants to the other Party that:

 

(a)                 It has the full right, corporate power and authority to
enter into this Termination Agreement and to perform its obligations hereunder.

 

(b)                The execution of this Termination Agreement by the individual
whose signature is set forth at the end of this Termination Agreement on behalf
of such Party, and the delivery of this Termination Agreement by such Party,
have been duly authorized by all necessary corporate action on the part of such
Party.

 



2



 

(c)                 This Termination Agreement has been executed and delivered
by such Party and (assuming due authorization, execution, and delivery by the
other Party hereto) constitutes the legal, valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms.

 

(d)                It (i) knows of no Claims against the other Party relating to
or arising out of the Agreement that are not covered by the release contained in
Section 3 and (ii) has neither assigned nor transferred any of the Claims
released herein to any person or entity and no person or entity has subrogated
to or has any interest or rights in any Claims.

 

EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 3
AND 4 OF THE PIP AGREEMENT AND IN THIS SECTION 4 OF THIS TERMINATION AGREEMENT,
(A) NEITHER PARTY HERETO NOR ANY PERSON ON SUCH PARTY'S BEHALF HAS MADE OR MAKES
ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER, EITHER ORAL OR
WRITTEN, WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE
OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED, AND (B) EACH PARTY
HERETO ACKNOWLEDGES THAT, IN ENTERING INTO THIS TERMINATION AGREEMENT, IT HAS
NOT RELIED UPON ANY REPRESENTATION OR WARRANTY MADE BY THE OTHER PARTY, OR ANY
OTHER PERSON ON SUCH OTHER PARTY'S BEHALF, EXCEPT AS SPECIFICALLY PROVIDED IN
THIS SECTION 4.

 

5.                  Indemnification.

 

(a)                 Each Party (as “Indemnifying Party”) shall defend, indemnify
and hold harmless the other Party, and its officers, directors, employees,
agents, Affiliates, permitted successors and permitted assigns (collectively,
“Indemnified Party”), against any and all losses, damages, liabilities,
deficiencies, claims, actions, judgments, settlements, interest, awards,
penalties, fines, costs, or expenses of whatever kind, including reasonable
attorneys' fees, fees and the costs of enforcing any right to indemnification
under this Termination Agreement and the cost of pursuing any insurance
providers, incurred by an Indemnified Party/awarded against an Indemnified Party
in a final judgment (collectively, “Losses”), arising out or resulting from any
claim of a third party alleging: (i) breach by Indemnifying Party or its
personnel, employees, consultants or other personnel of any representation,
warranty, covenant or other obligations set forth in this Termination Agreement;
or (ii) gross negligence or more culpable act or omission of an Indemnifying
Party or its personnel, employees, consultants or other personnel (including any
recklessness or willful misconduct in connection with the performance of its
obligations under this Termination Agreement.

 

(b)                Notwithstanding anything to the contrary in this Termination
Agreement, the Indemnifying Party is not obligated to indemnify, defend or hold
harmless the other Party and the other Indemnified Parties against any Losses
arising out of or resulting, in whole or in part, from an Indemnified Party's:
(i) willful, or negligent acts or omissions; or (ii) bad faith failure to
materially comply with any of its obligations set forth in this Termination
Agreement.

 



3



 

(c)                 An Indemnified Party seeking indemnification under this
Section 5 shall give the Indemnifying Party: (i) prompt Notice (as defined
below) of the relevant claim; provided, however, that failure to provide such
notice shall not relieve the Indemnifying Party from its liability or obligation
hereunder except to the extent of any material prejudice directly resulting from
such failure; and (ii) reasonable cooperation[, at the Indemnifying Party's
expense,] in the defense of such claim. The Indemnifying Party shall have the
right to control the defense and settlement of any such claim; provided,
however, that the Indemnifying Party shall not, without the prior written
approval of the Indemnified Party, settle or dispose of any claims in a manner
that affects the Indemnified Party's rights or interests. The Indemnified Party
shall have the right to participate in the defense at its own expense.

 

(d)                THIS SECTION 5 SETS FORTH THE ENTIRE LIABILITY AND OBLIGATION
OF EACH INDEMNIFYING PARTY AND THE SOLE AND EXCLUSIVE REMEDY OF EACH INDEMNIFIED
PARTY FOR ANY DAMAGES COVERED BY THIS SECTION 5.

 

6.                  Publicity and Announcements.

 

Neither Party shall (orally or in writing) publicly disclose or issue any press
release or make any other public statement, or otherwise communicate with the
media, concerning the existence of this Termination Agreement or the subject
matter hereof, without the prior written approval of the other Party (which
shall not be unreasonably withheld or delayed), except to the extent that such
Party is required to make any public disclosure or filing with respect to the
subject matter of this Termination Agreement (i) by applicable law, or (ii)
pursuant to any rules or regulations of any securities exchange of which the
securities of such party [or any of its Affiliates are listed or traded or (iii)
in connection with enforcing its rights under this Termination Agreement.

 

7.                  Miscellaneous.

 

(a)                 All notices, requests, consents, claims, demands, waivers,
summons and other legal process, and other similar types of communications
hereunder (each, a “Notice”) must be in writing and addressed to the relevant
Party at the address set forth on the Signature page of this Termination
Agreement (or to such other address that may be designated by the receiving
Party from time to time in accordance with this Section 7(a)). All Notices must
be delivered as provided in Section 9.11 of the PIP Agreement.

 

(b)                This Termination Agreement and each of the terms and
provisions hereof may only be amended, modified, waived or supplemented by an
agreement in writing signed by each Party.

 

(c)                 Neither Party may assign, transfer or delegate any or all of
its rights or obligations under this Termination Agreement without the prior
written consent of the other party, which consent shall not be unreasonably
withheld or delayed; provided, however, that either Party may assign this
Termination Agreement to an Affiliate, a successor-in-interest by consolidation,
merger or operation of law or to a purchaser of all or substantially all of the
Party's assets. No assignment will relieve the assigning party of any of its
obligations hereunder. Any attempted assignment, transfer or other conveyance in
violation of the foregoing will be null and void. This Termination Agreement
will inure to the benefit of and be binding upon each of the Parties and each of
their respective permitted successors and permitted assigns.

 



4



 

(d)                This Termination Agreement may be executed in counterparts,
each of which is deemed an original, but all of which constitutes one and the
same agreement. Delivery of an executed counterpart of this Termination
Agreement electronically or by facsimile shall be effective as delivery of an
original executed counterpart of this Termination Agreement.

 

(e)                 For purposes of this Termination Agreement, (i) the words
“include,” “includes” and “including” are deemed to be followed by the words
“without limitation”; (ii) the word “or” is not exclusive; (iii) the words
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Termination
Agreement as a whole; (iv) words denoting the singular have a comparable meaning
when used in the plural, and vice-versa; and (v) words denoting any gender
include all genders. The Parties drafted this Termination Agreement without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.

 

(f)                  The headings in this Termination Agreement are for
reference only and do not affect the interpretation of this Termination
Agreement.

 

(g)                If any term or provision of this Termination Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Termination Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction; provided, however, that if any fundamental
term or provision of this Termination Agreement (including Sections 3 and 4
hereof), is invalid, illegal or unenforceable, the remainder of this greement
shall be unenforceable. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Termination Agreement so as to effect the original intent
of the parties as closely as possible in a mutually acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

 

(h)                Each of the Parties shall[, and shall cause its respective
Affiliates to, from time to time at the request, furnish the other Party such
further information or assurances, execute and deliver such additional
documents, instruments and conveyances, and take such other actions and do such
other things, as may be reasonably necessary to carry out the provisions of this
Termination Agreement and give effect to the transactions contemplated hereby.

 

(i)                  This Termination Agreement constitutes the sole and entire
agreement between the Parties with respect to the subject matter contained
herein and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.

 



5



 

(j)                  Each Party shall pay its own costs and expenses in
connection with the drafting, negotiation, and execution of this Termination
Agreement (including the fees and expenses of its advisors, accounts and legal
counsel).

 

(k)                All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the California without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of California or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of California.

 

[SIGNATURE PAGE FOLLOWS]

 

[THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK]

 

 

 

 

 

 

 

 



6



 

IN WITNESS WHEREOF, the Parties have executed this Termination Agreement as of
the date first written above.

 

 



SolarWindow Technologies, Inc.   Triview Glass Industries, LLC.            
By:   /s/ John Conklin     By:   /s/ Alex Kastaniuk   Name:  John Conklin  
Name:  Alex Kastaniuk Title: President & Chief Executive Officer   Title:
President and Chief Executive Officer              

 

 

 

 

 

 

 

 

7



 

